Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00686-CV

                      FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                                   Appellant

                                               v.

                               Mark HART and Angelica Hart,
                                       Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04333
                           Honorable Renée Yanta, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED.

        We further ORDER all costs of the appeal assessed against appellant Flagship Homes, Ltd.
d/b/a Prestige Homes.

       SIGNED November 25, 2015.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice